DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear in step c) whether “the calibration signal” being “sent with a known time shift to the N-1 other speakers of the set” currently to N-1 other speakers of the set, or being sent one speaker of N-1 other speakers at a time. Claims 13 and 15 include the similar ambiguity.
Regarding claim 1, step e) states “iterating steps a) to d) for the N speakers of the set”. This means that steps a) to d) for every speaker of N speakers. The preamble states a set of N speakers. Steps a) to d), for “a first speaker”, occur before step e). It seems that step e) should apply to the remaining N-1 speakers of the set, not N speakers, which includes the first speaker, of the set. Claim 15 includes the similar limitation as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brannmark et al. (hereafter Brannmark; US 20140153744 A1) in view of Schneider et al. (hereafter Schneider; WO 2014040667 A1, cited by IDS received on 6/17/2021).
Regarding claim 1, Brannmark discloses a method for calibrating a distributed audio rendering system, comprising a set of N heterogeneous speakers (“N LOUDSPEAKERS” shown in Fig. 3, randomly selected general loudspeakers are inherently unmatched with each other, see [0003]) controlled by a server (precompensation controller in Fig. 3, [0151]), the method comprising the following steps:
a) placing a microphone in front of a first speaker of the set (one of M microphones; [0082]); 
b) capturing, by using the microphone (by the one of M microphones, [0082]), a calibration signal sent to the first speaker at a first time and rendered by this speaker (“by sending out test signals from the loudspeakers, one loudspeaker at a time”, [0082]);
c) capturing, by using the microphone, the calibration signal sent with a known time shift to the N-1 other speakers of the set and rendered by these N-1 speakers (when test signal is being sent to “loudspeakers, one loudspeaker at a time”, the calibration signal is sent with a known time shift in order to send the signal to loudspeakers, one at a time);
e) iterating steps a) to c) for the N speakers of the set (“by sending out test signals from the loudspeakers, one loudspeaker at a time, and recording the resulting acoustic signals at all M measurement positions.”, [0082]);
f) determining a plurality of heterogeneity factors to be corrected for the set of the N speakers by analyzing the calibration signal thus captured ([0093]);
g) correcting the determined heterogeneity factors ([0080], [0110], [0125]).
Brannmark fails to show step d) “capturing, by using the microphone, the calibration signal sent to the first speaker at a second time and rendered again by this speaker”. It is known to those in the art that by having additional measurement(s) through repetition of the same steps would improve the overall accuracy verse performing the analysis based on only one single measurement. Schineider is cited here to show an example. Schineider teaches generating sound from a speaker according to a test signal and measuring the response using a microphone (p. 20, lone 12). These steps are repeated for each speaker for the audio system (p. 20, line 31). Furthermore, the entire process may be carried out multiple times and then a calibration delay may be determined for each speaker to improve the accuracy (p. 20, lines 32-35). Thus, it would have been obvious to one of ordinary skill in the art to modify Brannmark in view of Schineider by repeating the process of generating testing tone from the speaker and capturing the response from the speaker by the microphone one or more times in order to improve the accuracy of data collection and analysis using the multiple captured responses.
Regarding claims 2 and 11, Brannmark teaches that the heterogeneity factors form part of a list from among: a clock coordination of the speakers comprising a synchronization and a tuning of the speakers; a sound volume of the speakers; a sound rendering of the speakers; and a mapping of the speakers ([0080], [0092], [0093], [0096]).
Regarding claim 3, the claimed limitation reads on the microphone in Brannmark when a microphone is being used for calibration, the microphone is in a calibration device. When the same microphone is being utilized for calibration again with the same server ([0140]), the microphone is in a calibration device previously tuned with the server.
Claim 13 correspond to claims 1 discussed before.
Claim 14, the claimed terminal reads on the housing inherently included that encloses and protects the microphone.
Most of limitations of claim 15 correspond to those in claim 1 discussed before. Brannmark teaches the non-transitory computer readable storage medium ([0132]) and a processor (Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654